Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claims require the use of magnetic substrate comprising a coating containing either N-hydroxysuccinimide or a carboxylic acid linker to separate single-stranded from double-stranded DNA following asymmetric PCR, whereby the magnetic substrate preferentially binds double-stranded DNA facilitating its separation from single-stranded DNA. The closest prior art is the combination of Beld, Skagestad and Kai, cited in the Office action mailed 03/18/2021. Beld used silica particles under binding conditions that favored binding of double-stranded DNA over single-stranded DNA. Beld did not disclose any coating comprising N-hydroxysuccinimide or carboxylic acid linker, and as Beld’s silica particles appeared to function without such coatings, there is no apparent reason why one of ordinary skill in the art would have modified Beld’s particles to employ such a coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637